Citation Nr: 0205813	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Gwendlyne Young Smalls, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his stepson



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1974.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in December 
1997 of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina, (the RO).  

In September 1998, the veteran testified before the 
undersigned Board Member at a hearing at the Central Office.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

This matter was remanded to the RO in April 1999. 


FINDINGS OF FACT

1.  The veteran's gouty arthritis of the right foot and ankle 
was not incurred in or aggravated by the veteran's period of 
service.  

2.  The veteran's gout of the right ankle is manifested by 
decreased range of motion with pain on motion and swelling 
which is productive of moderate disability.  

3.  The veteran's gout of the right foot is manifested by 
pain and swelling which is productive of moderate disability. 

4.  The veteran's cervical spine degenerative disease is 
manifested by findings of mild degenerative changes on X-ray 
examination and is currently asymptomatic.    

5.  The veteran's skin disorder is manifested by multiple, 
hyperpigmented macules on the lower extremities below the 
knees; there is no evidence of exudation, constant itching, 
or extensive lesions.  

6.  The veteran has no residual disability due to the removal 
of the lipoma of the right thigh.    

7.  The veteran does not currently have a liver disorder or 
disease. 

8.  The veteran does not currently have a psychiatric 
disorder.  

9.  The veteran does not currently have hypertension. 

10.  The veteran's alcohol and marijuana abuse and dependency 
are the result of his own willful misconduct.

11.  The veteran's disabilities are not productive of total 
disability, and are not sufficient to render the average 
person unable to secure substantially gainful employment.

12.  The veteran was born in January 1995, he has a high 
school degree, and he has employment experience as a painter 
and auto mechanic.  

13.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, educational background, and occupational experience. 



CONCLUSIONS OF LAW

1.  Service connection for a right foot disability, to 
include gouty arthritis, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001). 

2.  Service connection for a right ankle disability, to 
include gouty arthritis, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2001). 

3.  The criteria for a permanent and total disability rating 
for pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.342, 4.15, 4.16, 4.17 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, 38 U.S.C.A. § 5103A (d) (West 
Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claims 
on appeal.  In a January 1998 statement of the case and a 
December 2001 supplemental statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.  In August 2001, the RO notified the veteran of 
the VCAA.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in 
October 1997 and April 2001 to determine the nature and 
etiology of the veteran's disorders.  The RO obtained the 
veteran's VA treatment records and associated the records 
with the claims folder.  In an August 2001 statement, the 
veteran's representative stated that the veteran had no 
additional evidence to submit except the VA treatment 
records.  As noted above, the veteran's VA treatment records 
are associated with the claims folder.     

The veteran's service medical records are not associated with 
the claims folder.  The Board finds that further efforts on 
the part of the RO to obtain these records would be futile.  
Review of the record reveals that the RO made several 
attempts to obtain the veteran's service medical records.  In 
August 1976, the Office of Adjutant General of the Department 
of the Army stated that the veteran's records appeared to be 
lost or misfiled.  In a February 1978 response, the Army 
Council of Review Board indicated that they had forwarded the 
VA's records request to the VA Records Processing Center in 
St. Louis.  In an April 1997 statement, the National 
Personnel Records Center (NPRC) stated that they did not have 
the veteran's service medical records and the medical records 
were sent to the Army Council of Review Board.  In September 
1997, the Army Council of Review Board stated that they did 
not have the veteran's service medical records.  They gave 
the VA a phone number to call to locate the records.  In a 
December 1997 statement, the VA indicated that they had 
called the phone number given to them by the Army Council of 
Review Board and no one answered the phone.  In a December 
1997 Administrative Decision, the RO indicated that all 
procedures were followed to locate the veteran's service 
medical records and the records were not found.  The RO 
determined that all efforts were exhausted.  In December 
1997, the RO notified the veteran that his service medical 
records were not found.  At the September 1998 Board hearing, 
the veteran indicated that he did not have copies of his 
service medical records. 

In an April 1999 remand, the Board directed the RO to again 
contact the NPRC and search for the veteran's service medical 
records.  In May 1999, the RO sent a service medical records 
request to the NPRC.  The RO requested the veteran's service 
medical records from the Moncrief Army Hospital in Fort 
Jackson; from Fort Monmouth in New Jersey, and from Fort Dix, 
New Jersey.  The NPRC was directed to determine whether 
copies of the veteran's service inpatient hospital records, 
entrance examination, and separation examination were 
possibly located in the veteran's administrative records.  A 
September 2000 notation indicates that the records request 
was held at the NPRC for an organizational records search.  
In April 2001, the NPRC stated that the search for service 
medical records was negative and no medical records were 
found.  

In October 2001, the RO contacted the appropriate officials 
at Fort Monmouth, New Jersey; Fort Dix, at McGuire Air Force 
Base, New Jersey; and Fort Jackson.  The RO requested copies 
of any and all of the veteran's treatment records.  The Board 
notes that the veteran had alleged treatment at these 
facilities.  In November 2001, the Army Medical Center at 
Fort Monmouth, New Jersey, indicated that the veteran had no 
records at that facility.  In November 2001, the 305th 
Medical Group from the McGuire Air Force Base in New Jersey 
stated that the veteran was not located in their computer 
system.  In November 2001, the U.S. Army Medical Center at 
Fort Jackson, South Carolina, stated that they had no medical 
records at their facility for the veteran.  The Board finds 
that any further efforts on the part of the RO to obtain the 
veteran's service medical records would be futile.  The 
record shows that the RO has been searching for the veteran's 
service medical records from 1997 to 2001.  The RO made 
several requests for such records from the NPRC and they 
received a negative response.  The RO even contacted the Army 
Medical Centers where the veteran claimed to have received 
treatment and no records were located.   

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request. 

The Board finds that the RO complied with the requirements of 
Hayre by making a supplemental request for the service 
medical records.  The Board also finds that the RO complied 
with the provisions of the Veterans Claims Assistance Act of 
2000 because the RO made attempts to obtain the service 
medical records until it was determined that additional 
attempts would be futile and the records no longer existed.  
The RO also notified the veteran that they were unable to 
obtain the service medical records.  In December 1997, the RO 
notified the veteran that the service medical records were 
unavailable.  The veteran was also notified that his service 
medical records were no located in the January 1998 statement 
of the case and the December 2001 supplemental statement of 
the case.   

The Board notes that the veteran has submitted lay evidence 
to establish the inservice injuries to the right ankle and 
right foot.  The veteran asserts that he injured his right 
ankle and right foot in service.  This lay evidence is 
discussed in detail below.  

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claims on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claims; 
and indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  The 
Board finds that additional examination of the veteran is not 
necessary and the examinations performed were adequate.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran's 
claims have been adjudicated by the RO under the same 
statutory and regulatory criteria which must be applied by 
the Board.  Accordingly, the Board does not believe that a 
remand for re-adjudication is required under the VCAA or 
otherwise. 

Lastly, the Board finds that the RO complied with the 
directives in the April 1999 remand.  Cf. Stegall v. West, 11 
Vet. App. 268 (1998). The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claims.  The Board will therefore move on to a 
resolution of these issues.

II. Entitlement to service connection for a right ankle and a 
right foot disorder

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If a veteran served continuously for ninety (90) or more days 
during a period of war or after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

The veteran served in active duty from August 1973 to October 
1974.  

A May 1977 VA treatment record indicates that the veteran 
complained of progressive pain in the right malleolus which 
started on that Friday.  The veteran had no known injuries.  
Examination revealed no physical evidence of disease or 
injury.  The diagnosis was pain in the right malleolus. 

A May 1977 X-ray examination of the right ankle revealed no 
significant abnormalities.  

A January 1982 VA treatment record reveals that the veteran 
reported having pain and swelling in the right foot which had 
been present to two weeks.  He stated that he had no known 
trauma.  Examination revealed that the veteran had first 
degree pes planus and a congenital short fourth toe with 
adduction.  The diagnosis was pain in the right foot, 
etiology unknown.  

A January 1982 X-ray examination of the right foot revealed 
no evidence of a recent bony injury.  The report noted that 
the veteran had pain in his right foot for two weeks; he 
reported no trauma.  

A November 1988 VA treatment record indicates that the 
veteran had no complaints pertinent to the musculoskeletal 
system.  He denied pain, stiffness, or deformity.  

A September 1991 VA treatment record indicates that the 
veteran reported being in an auto accident in May 1991 and he 
complained of pain in the right knee since the accident.  

An October 1991 VA treatment record indicates that the 
veteran reported having a two day history of right knee and 
thigh pain.  The veteran reported that in May of that year, 
he was in a car accident with trauma to the right knee.  
Examination of the right leg revealed no evidence of 
swelling.  There was tenderness upon palpation of the 
anterior thigh, knee, and popliteal fossa.  The calf muscle 
was mildly tender.  The diagnosis was arthralgia/arthritis of 
unknown etiology.  

An August 1993 VA treatment record shows that the veteran 
sought treatment for gout.  Indocin was prescribed. 

An October 1996 VA treatment record shows that the veteran 
had gout in the right foot.  It was noted that the diagnosis 
of gout was not crystal proven.  The physician noted that the 
veteran's symptoms were consistent with gout.  Indocin was 
prescribed.  

An April 1997 VA treatment record reveals that the veteran 
reported having pain in his leg and foot for 27 years.  He 
reported that recently, while on a ladder painting, he had 
pain in his leg.  The veteran indicated that he had a history 
of gout pain and he ran out of medication.  The assessment 
was gout.  The veteran was prescribed Indocin.  

An October 1997 VA examination report reveals that the 
veteran reported that the diagnosis of gouty arthritis was 
first made in 1977.  The VA examination report reflects a 
diagnosis of gouty arthritis involving the lower limbs 
bilaterally though most prominent in the right foot and ankle 
by patient report and as demonstrated by decreased range of 
motion of the joint.  

At a hearing before the Board in September 1998, the veteran 
stated that during basic training in August 1973, he was 
doing exercise drills and he was running down a hill at full 
force. (Hearing Transcript, hereinafter Tr., 4).  He stated 
that a person behind him hit him and he fell over and bent 
his leg.  (Tr. 5).  The veteran indicated that he bent his 
right ankle and leg and three or four trainees ran over him.  
(Tr. 5).  He stated that he was taken to the hospital at Fort 
Jackson and he underwent an X-ray examination.  (Tr. 5).  The 
veteran indicated that his foot was swollen.  (Tr. 5).  He 
stated that he was told by the doctors in service that he had 
a fracture and a sprain of the right ankle.  (Tr. 17).  He 
indicated that he wore a cast for a week.  (Tr. 17).  The 
veteran stated that he completed basic training.  (Tr. 6).  
The veteran indicated that after boot camp, he went to Fort 
Monmouth and he was treated for the right foot and ankle 
problems several times.  (Tr. 19).  The veteran indicated 
that the he was given medication for gout symptoms.  (Tr. 
19).  He stated that he re-injured his right foot and ankle 
once or twice before he got out of Europe.  (Tr. 19).  The 
veteran stated that he had been taking Indocin since service.  
(Tr. 6).  He stated that he was discharged from service 
because he wasn't able to perform his job due to the right 
ankle and foot disorders.  (Tr. 9).  The veteran asserted 
that he sought treatment for his ankle and foot at a VA 
hospital in 1975 or 1976.  (Tr. 12).  He stated that he was 
asked whether he had any military injuries and he explained 
to them what had happened in boot camp.  (Tr. 12). The 
veteran indicated that he filed a claim for a right foot and 
ankle disability before he got out of service in 1974.  (Tr. 
21).  The veteran stated that he also filed a claim in 1972 
and 1978.  (Tr. 22).  He indicated that he had filed a claim 
for right foot, ankle, and gout.  (Tr. 22).   

A January 1999 VA treatment record reveals that the veteran 
had a history of gouty arthritis which has flared in his 
right foot causing swelling and pain.  The assessment was 
gouty arthritis.  Indocin was prescribed.      

An April 2001 VA examination report indicates that the 
veteran reported having gout in the right ankle since serving 
in the military.  He stated that he had gout flare-ups two to 
three times a week.  He currently took indomethacin which he 
stated helped significantly.  The diagnosis was gouty 
arthritis of the right ankle. 

Analysis

As discussed above, the veteran's service medical records are 
unavailable and are considered lost.  The Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right foot and right ankle disorder, 
to include gouty arthritis.   

The veteran asserts that he had injured his right foot and 
right ankle in service in 1973 during basic training and he 
re-injured the right ankle and foot after being stationed in 
Europe.  He contends that he was treated at a VA hospital in 
the mid 1970's for right ankle and right foot disability.  
The veteran asserts that he described the in-service injury 
to the VA medical care providers when he sought the medical 
treatment.  He contends that he has had a right ankle and 
right foot disorder since the injury in service.  The veteran 
also argues that gout was diagnosed in service and he has had 
gouty arthritis since service.  He contends that he has been 
taking Indocin since service.  

As noted above, the veteran's service medical records are not 
associated with the claims folder.  The veteran asserts that 
he injured his right ankle and right foot in service in 1973 
during basic training.  The Board notes that the veteran, as 
a lay person, is competent to testify as to in-service 
injuries and symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the Board acknowledges that the veteran 
may have injured his right foot and ankle in service in 1973.    

However, even if the veteran injured his right ankle and foot 
in service in 1973, as he has reported, the Board concludes 
that service connection is not warranted for right ankle and 
foot disabilities because there is probative and persuasive 
medical evidence which shows that after service, the veteran 
did not have a residual right ankle or right foot disability 
due to any inservice injury.    

VA treatment records dated three years after the veteran's 
separation from service in 1974 show that the veteran did not 
have a right ankle or right foot disability.  VA treatment 
records dated in May 1977 show that the veteran was treated 
for right ankle pain.  The May 1977 treatment record notes 
that the veteran reported that he had the right ankle pain 
for two days.  The veteran did not report having right ankle 
pain since he separated from service in October 1974.  He did 
not report the alleged in-service injury to the medical care 
provider.  In fact, the medical care provider noted that the 
veteran stated that he had no known injuries.  A right ankle 
disability was not detected.  Examination revealed no 
physical evidence of disease or injury.  X-ray examination 
revealed no significant abnormalities.  

A January 1982 VA treatment record indicates that the veteran 
reported having pain in the right foot.  He stated that he 
had pain in the right foot for two weeks.  The veteran did 
not report the alleged in-service injury to the medical care 
providers.  The VA treatment record indicates that the 
veteran reported having no known trauma.  X-ray examination 
of the right foot revealed no evidence of a bone injury.  The 
diagnosis was pain in the right foot, etiology unknown.  A 
right foot disability was not identified or diagnosed. 

The Board finds the 1977 VA treatment record and the 1982 VA 
treatment record to be highly probative, since these records 
are most contemporaneous to the veteran's period of service.  
It is the Board's responsibility to assess the credibility 
and the probative value of proffered evidence of record in 
its whole.  See, e.g. Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997).

Thus, even if the veteran injured his right ankle and right 
foot in service in 1973, the medical evidence does not 
reflect findings of a residual disability due to such injury.  
The veteran has not submitted any medical evidence that an 
injury in service caused a right foot or ankle disability.  
The current medical evidence does not reflect findings of a 
residual bone, muscle, or ligament injury to the right ankle 
or foot.  There is no current medical evidence of residuals 
of a sprain, strain, or fracture of the right ankle or foot 
or any other residual disability that may result from the 
type of injury the veteran claims to have sustained in 
service.  As noted above, the VA X-ray examinations performed 
a few years after the veteran's service separation detected 
no abnormalities in the right ankle and foot.  

The veteran, as a lay person, is not competent to render a 
medical diagnosis of a current disability or a medical 
opinion as to etiology of a disability.  Only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to a diagnosis of a right 
foot or ankle disability competent.  

The medical evidence of record does show that the veteran 
currently has gouty arthritis of the right ankle and right 
foot.  However, there is no medical evidence that the gouty 
arthritis first manifested in service or within one year from 
service separation.  As noted above, the veteran's service 
medical records are not available.  The veteran alleges that 
gouty arthritis was first diagnosed in service and he has 
been taking Indocin since service.  

The medical evidence of record shows that arthritis was first 
diagnosed in October 1991.  The October 1991 VA treatment 
record reflects a diagnosis of arthralgia/arthritis of 
unknown etiology.  The VA treatment records dated in 1977, 
three years after service separation, do not reflect a 
diagnosis of gout arthritis.  The May 1977 VA treatment 
indicates that there was no physical evidence of a disease of 
the right ankle.  X-ray examination of the right ankle 
revealed no significant abnormalities.  The January 1982 VA 
X-ray examination of the right foot detected no evidence of 
arthritis.  A November 1988 VA treatment record indicates 
that the veteran had no complaints pertinent to the 
musculoskeletal system.  There is no medical evidence of 
arthritis until October 1991.  Gout was first mentioned in 
the VA treatment records in August 1993.  The August 1993 VA 
treatment record indicates that the veteran was prescribed 
Indocin.  This is the first notation in the veteran's VA 
treatment records that he was taking Indocin.  Although the 
veteran contends that he was taking Indocin for the gouty 
arthritis since service, the medical evidence of record does 
not support this contention. 
 
The medical evidence of record does not associate the current 
diagnosis of gouty arthritis to the veteran's period of 
service.  The VA treatment records and VA examination reports 
do not associate or relate the current gouty arthritis to the 
veteran's period of service.  There is no competent evidence 
of record which shows that the gouty arthritis may be 
associated with the veteran's period of service.  In Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the Federal 
Circuit indicated that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability.  In the 
present case, the veteran has not submitted or identified 
evidence of a connection between the veteran's service and 
his gouty arthritis.    

The veteran's own assertions that he incurred gouty arthritis 
in service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  The veteran is not competent 
to render a medical opinion as to the medical relationship 
between his current diagnosis of gout and his period of 
service.  See Espiritu, supra.  The evidence does not reflect 
that the veteran possesses medical knowledge which would 
render his opinions as to etiology and a medical diagnosis 
competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a right ankle and right foot 
disorder to include gouty arthritis is not warranted, since 
there is no evidence of a relationship between the current 
diagnosis of gouty arthritis and service.  The probative and 
persuasive evidence of record shows that the gouty arthritis 
first manifested in 1991, 17 years after service separation.  
There is no medical evidence of any other disability of the 
right ankle or foot other than the gout.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection.  The claim is 
therefore denied.

III.  Entitlement to a permanent and total rating for pension 
purposes

Pertinent Law and Regulations

Nonservice-connected pension claims

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (2001). 

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. §§ 3.340(a) and 4.15.  This 
requires rating, and then combining, each disability under 
the appropriate diagnostic code to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  A veteran who suffers the permanent loss 
of the use of both hands or feet, or of one hand and one 
foot, or the sight in both eyes, or becomes permanently 
helpless or permanently bedridden, will be considered 
permanently and totally disabled for pension purposes.  
38 C.F.R. § 4.15.  Further, permanent and total disability 
evaluations for pension purposes will be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2001). 

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation providing he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502, 1521(a) (West 1991); 38 C.F.R. § 4.17 (2001).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (2001).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to at least 70 percent.  A 
veteran who is considered permanently and totally disabled 
under these criteria is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(2001). 

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2001). 

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001). 

Factual Background

VA treatment records show that the veteran had a lipoma 
excised from the right thigh in October 1982.  Pathology 
reports indicate that the tissue was consistent with lipoma.   

A November 1988 VA X-ray examination report reflects findings 
of mild degenerative changes of the cervical spine. 

A November 1992 VA treatment record from the internal 
medicine clinic indicates that the veteran had a history of 
alcohol abuse, increased liver function tests, and chronic 
carrier of hepatitis B surface antigen.  It was noted that a 
detox clinic sent him to the Internal Medicine Clinic to 
evaluate his liver function tests.  The assessment was 
increased liver function tests in the past with liver 
function tests presently within normal limits.  The physician 
stated that the veteran was a chronic carrier of the 
hepatitis B surface antigen in the past but this was not now 
detectable.  It was noted that all laboratory findings were 
within normal limits.  

An October 1995 VA treatment record indicates that the 
veteran reported working as an auto mechanic.  

An April 1997 VA treatment record reveals that the veteran 
reported that recently, while on a ladder painting, he had 
pain in his leg while painting and leaning at an angle toward 
the building.  Examination revealed that the right foot was 
slightly warm.  The veteran complained of pain in the right 
knee; there was no visible abnormalities or swelling.  The 
assessment was gout.  

A May 1997 VA treatment record reveals that the veteran 
requested a letter for the probation department which stated 
"drug screening positive for marijuana after taking 
Indomethacin."  

In a June 1997 application for compensation or pension, the 
veteran stated that he was having trouble with his right leg 
and foot for the past 20 years.  The veteran indicated that 
he was not employed.  He stated that he completed high school 
and took two years of college.  The veteran reported that he 
had been self-employed as a painter and he last worked in 
1989. 

An October 1997 VA examination report indicates that the 
veteran's date of birth was January 31, 1955.  The veteran 
stated that his only medical problem was gouty arthritis 
involving both limbs, but most prominent on the right.  He 
reported having chronic inflammatory pain over the least 
several years.  Physical examination revealed that the 
veteran was disheveled.  He had an antalgic gait favoring the 
right.  The cardiovascular system was normal.  Examination of 
the lungs was clear with the exception of mild expiratory 
rhonchi bilaterally.  Examination of the abdomen revealed no 
hepatosplenomegaly.  Examination of the musculoskeletal 
system revealed decreased range of motion of the right ankle.  
No other ankle or joint edema was present.  The diagnosis was 
gouty arthritis involving the lower limbs bilaterally though 
most prominent in the right foot and ankle by patient report 
and as demonstrated by decreased range of motion of this 
joint. 

A January 1998 VA treatment record indicates that the veteran 
reported that he was still having gout pain, but the Indocin 
helped.  

In a January 1998 statement, the veteran stated that his 
right ankle would swell up so bad that he was unable to work 
for two or three weeks at a time.  He indicated that he took 
Indomethacin.  

In a February 1998 statement, the veteran reported that he 
was a painter by trade and he was unable to work anymore due 
to the gout in the right foot and ankle.  The veteran 
indicated that he was unable to hold an 8 hour a day job for 
the past 18 years.  

An April 1998 VA treatment record reveals that the veteran 
had complaints of pain radiating down the right leg.  
Examination revealed pain to pressure across the lumbar 
spine.  The assessment was lumbosacral muscle pain, rule out 
arthritis.  X-ray examination was negative.  

At a hearing before the Board in September 1998, the 
veteran's representative indicated that the veteran was 
unable to work due to his right foot and ankle disorders, a 
possible nervous condition, and a liver disorder.  (Hearing 
Transcript, hereinafter Tr., 3).  The veteran stated that he 
had gout in both feet, but it was mostly in the right foot.  
(Tr. 13).  The veteran indicated that he had pain in the 
right foot; he used a cane to keep pressure off his right 
foot and ankle.  (Tr. 13).  The veteran stated that in 
addition to the gout, he also had a liver problem.  (Tr. 25).  
The veteran also stated that he had numbness in his leg due 
to an operation.  (Tr. 27).  The veteran also asserted that 
he was told by VA physicians that he had a nervous disorder.  
(Tr. 27).  The veteran stated that he used alcohol in the 
past but for the past five to eight months, he quit drinking 
altogether.  (Tr. 28).  The veteran stated that his 
occupation was painter and he has not been fully employed for 
about three years.  (Tr. 29).  The veteran indicated that he 
could not get up on ladders anymore.  (Tr. 31).  He stated 
that a couple of times he almost fell when working on a 
ladder.  (Tr. 31).  The veteran indicated that he had his own 
painting business and he got fired from 8 or 9 jobs because 
of his leg.  (Tr. 31).  The veteran's stepson indicated that 
he took over the veteran's painting business because the 
veteran wasn't able to perform the duties.  (Tr. 32).  The 
stepson said that the veteran was able to help with 
paperwork.  (Tr. 33).  The stepson said that the veteran was 
able to do bidding on jobs; he was unable to do any painting 
because he can't stand up long.  (Tr. 34).  The veteran 
stated that he completed high school.  (Tr. 34).  He attended 
college for about 90 days; he did not get a degree.  (Tr. 
35).  

A February 1998 VA treatment record reveals that the veteran 
reported having pain in the right foot.  Examination revealed 
that the right foot was slightly swollen.  There was no 
evidence of infection, just inflammation.  The assessment was 
acute gout.  Indocin was prescribed.  The veteran was 
instructed to not eat shellfish or sardines and not to drink 
alcohol as this precipitated gout attacks.  

A January 1999 VA treatment record notes that upon 
examination, the veteran had tenderness and swelling and pain 
on motion of the right ankle.  The assessment was gout.  The 
veteran was prescribed Indocin.  It was noted that he had 
used Indocin in the past and it had worked well.  

An April 2001 VA psychiatric examination report reflects a 
diagnosis of malingering and rule out cognitive disorder not 
otherwise specified given the veteran's poor performance on 
testing.  The examiner noted that it was likely that the 
veteran was also malingering these difficulties.  The 
diagnosis was also history of alcohol and marijuana 
dependence.  The examiner noted that the veteran reported 
that he was in remission, but the examiner questioned that 
report given the veteran's unreliability.  It was noted that 
the veteran asserted that he had been diagnosed with post 
traumatic stress disorder in 1974 while in service.  The 
examiner noted that the diagnosis of post traumatic stress 
disorder did not even exist at that time and it appeared to 
the examiner that the veteran was being dishonest. When 
questioned about his work history, the veteran reported that 
he had not worked full-time since 1979.  The veteran stated 
that he only worked about once a month because he was unable 
to climb because of his leg problems.  Regarding substance 
use, the examiner stated that the veteran's report of 
substance use seemed questionable.  The veteran reported that 
in terms of alcohol use, he had a history of heavy use but he 
stated that now, he just drank one beer per month.  The 
veteran also reported a history of marijuana use 10 to 15 
years ago; he denied current use.  The examiner stated that 
since the veteran was not honest in other areas, it seemed 
that he might not be honest in this area and he seemed to be 
minimizing his substance use.  The examiner noted that during 
the mental status examination, the veteran appeared to be 
exaggerating his difficulties and his effort during some 
tasks was questionable.  His intelligence was estimated to be 
in the average to low average range.  

The examiner stated that it was very clear that the veteran 
was misrepresenting his difficulties.  The examiner noted 
that the veteran's social adaptability and interactions with 
others appeared to be possibly mildly impaired but this 
seemed more related to his personality style than to any sort 
of mental disorder.  The examiner stated that the veteran's 
ability to maintain employment and perform job duties in a 
reliable, flexible and efficient manner related to his mental 
health appeared not to be impaired.  The examiner stated that 
the veteran really did not appear to be impaired from any 
sort of mental health condition and the veteran's ability to 
handle money was questionable since it was unclear as to the 
extent of his substance abuse problems.   

An April 2001 VA examination report reveals that the veteran 
reported having a malignant tumor in his groin that was 
surgically removed in 1978.  He stated that since that time, 
he has had shooting pains down his right lower extremity.  
The veteran reported that the pain occurred two to three 
times a week.  He stated that the discomfort lasted for 
approximately one hour.  The veteran indicated that the only 
thing that helped this pain was Valium.  He stated that he 
stopped working as a painter secondary to these pains in 
1978.  The veteran also stated that he had gout in his right 
ankle since serving in the military.  He stated that he gets 
gout flare ups two to three times a week.  The veteran 
indicated that he was currently taking indomethacin which he 
stated, helped significantly.  The veteran also reported 
having a problem with his nerves.  He also complained of a 
possible right clavicular head fracture and pigmented lesions 
on his right lower extremities.  Examination of the chest 
revealed a small raised area at the sternal attachment of the 
right clavicle.  It was mildly tender to palpation.  
Examination of the skin revealed multiple hyperpigmented 
macules approximately one centimeter in size on the lower 
extremities below the knees.  Examination of the extremities 
revealed no clubbing, cyanosis, or edema.  Examination of the 
surgical site revealed that the veteran's perineum region 
appeared normal.  There was no obvious surgical site.  
Examination of the musculoskeletal system revealed that the 
veteran had discomfort in his right ankle and right lower 
extremity.  The discomfort was present with flexion of his 
right hip and knee.  There was no obvious deformity of the 
right ankle.  The diagnosis was chronic right lower extremity 
pain, gouty arthritis of the right ankle, anxiety, history of 
surgical tumor removal in the perineal region, possible 
remote right clavicle fracture, and multiple hyperpigmented 
macules on the lower extremities.  

The examiner stated that he was asked to assess the veteran's 
functional level of impairment.  He noted that the veteran 
claimed to have full functional impairment secondary to pain 
as a residual from his surgery.  The examiner stated that 
this was difficult for the examiner to assess given the fact 
that the examiner was uncertain as to what occurred during 
his surgery.  The examiner stated that in regards to the 
veteran's gouty arthritis, a joint aspiration could verify 
the presence of gouty crystals and solidify the diagnosis.  
The examiner opined that there was an anxiety component to 
the veteran's multiple medical complaints and this was to be 
addressed in the psychiatric examination.       

Analysis

To establish entitlement to VA non service-connected pension 
under 38 U.S.C. § 1521, a veteran must have served during a 
period of war for 90 days or more (or have been discharged or 
released from service during a period of war for a service-
connected disability), and be permanently and totally 
disabled.  38 U.S.C. § 1521(a).  The Board notes that the 
veteran served on active duty from August 1973 to October 
1974, during the Vietnam era.  See 38 C.F.R. § 3.2(f) (2001).  
Since he served over 90 days during a period of war, the 
Board's inquiry will focus on whether or not he is 
permanently and totally disabled under applicable law and 
regulation.

As noted above, entitlement to a permanent and total 
disability rating for pension purposes may be objectively 
determined if the veteran is unemployable as a result of 
permanent disabilities or if he experiences disabilities 
which would preclude the average person from following 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 5102; 38 
C.F.R. § 4.15.  An analysis of the propriety of the rating 
assigned for each of the veteran's nonservice-connected 
disabilities is therefore warranted.  The veteran has no 
service-connected disabilities.  

Gout of the right ankle and foot

Review of the record reveals that the RO assigned a 10 
percent evaluation to gout of the right ankle and a 10 
percent evaluation to gout of the right foot under Diagnostic 
Code 5017, gout.  Diseases under Diagnostic Code 5017 will be 
rated on limitation of motion of the part affected.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5017 (2001).  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent 
evaluation is assigned for moderate limitation of motion.  A 
20 percent evaluation is assigned for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  

In the veteran's case, a 10 percent evaluation is warranted 
for gout of the right ankle under Diagnostic Code 5271.  The 
October 1997 VA examination report indicates that the veteran 
had decreased range of motion and pain in the right ankle.  
The April 2001 VA examination report reveals that the veteran 
had discomfort in the right ankle.  VA treatment records 
indicate that the veteran was treated for tenderness, 
swelling, and pain on motion of the right ankle.  The VA 
treatment records show that the veteran took Indocin for the 
symptoms and this medication helped.  Thus, in light of the 
findings of decreased motion and pain on motion, a 10 percent 
evaluation is warranted under Diagnostic Code 5271 for 
moderate limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  There is no evidence of 
marked limitation of motion of the right ankle.  

Regarding the gout of the right foot, there is not a 
diagnostic code that rates limitation of motion of the foot.  
However, the gout of the right foot may be rated, by analogy, 
under Diagnostic Code 5284, foot injuries.  See 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2001). 

The Board finds that a 10 percent evaluation is warranted for 
the gout of the right foot, since the medical evidence 
demonstrates pain and swelling.  The VA treatment records 
indicate that the pain was helped by Indocin.  Thus, the 
Board finds that a 10 percent evaluation is warranted under 
Diagnostic Code 5284 for moderate disability in light of the 
findings of pain and swelling.  There is no evidence of 
moderately-severe or severe disability of the right foot.       

Degenerative joint disease of the cervical spine

The medical evidence of record shows that the veteran had 
degenerative changes in his cervical spine.  The veteran's 
cervical spine disability is evaluated at 10 percent 
disabling under Diagnostic Code 5290.  Under this code, a 10 
percent evaluation is warranted for slight limitation of 
motion of the cervical segment of the spine, and a 20 percent 
evaluation is required for moderate limitation of motion.  A 
30 percent evaluation is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

The evidence shows that a November 1988 VA X-ray examination 
revealed that the veteran had mild degenerative changes of 
the cervical spine.  The October 1997 VA examination report 
and the April 2001 VA examination report are silent for 
complaints pertinent to the cervical spine.  Thus, based on 
the X-ray findings of mild degenerative changes in the 
cervical spine, the Board finds that a 10 percent evaluation 
should be assigned under Diagnostic Code 5290 for slight 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).  

Skin disorder

The medical evidence of record shows that the veteran has a 
skin disorder.  The April 2001 VA examination report 
indicates that the veteran had multiple hyperpigmented 
macules on the lower extremities.  The veteran's skin 
disorder is rated, by analogy, under Diagnostic Code 7806, 
eczema.   

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema, a 50 
percent evaluation is assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
evaluation is assigned for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent evaluation is assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable evaluation is assigned for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

The Board finds that a noncompensable evaluation is warranted 
for the veteran's skin disorder under Diagnostic Code 7806.  
The April 2001 VA examination report indicates that the 
veteran had multiple hyperpigmented macules approximately one 
centimeter in size on the lower extremities below the knees.  
There is no evidence of exudation, constant itching, or 
extensive lesions.  The skin disorder involved a small area 
of skin.  The VA examination reports do not reflect any 
complaints of itching or any other complaints pertinent to 
the skin disorder.  Thus, a noncompensable evaluation is 
warranted for the skin disorder under Diagnostic Code 7806.     

Other claimed disabilities

The veteran asserts that he has a nervous disorder.  The 
record shows that he underwent a VA psychiatric examination 
in April 2001.  The diagnosis was malingering and rule out a 
cognitive disorder not otherwise specified given the 
veteran's poor performance.  The examiner noted that it was 
possible that the veteran was malingering the difficulties on 
testing.  The examiner stated that the veteran did not appear 
to be impaired from any sort of mental health condition.  
Indeed the VA psychiatric examination has revealed a Global 
Assessment of Function of 80.  That score reflects absent 
symptoms with good functioning in all areas.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2001).  

The veteran also asserts that he had a right lower extremity 
disorder due to an excision of a malignant tumor in his 
groin.  The veteran reported that he had shooting pains down 
his right lower extremity and that he stopped working due to 
these pains in 1978.  Review of the record reveals that the 
veteran had a lipoma excised from the right thigh in October 
1982.  The pathology report did not reveal any malignancy and 
the findings were consistent with lipoma.  There is no 
indication in the VA treatment records dated soon after 
October 1982 that the veteran had any residual disability of 
the right lower extremity due to the excision.  The VA 
treatment records do not reflect any diagnosis or complaints 
of a right lower extremity disorder until April 1998.  An 
April 1998 VA treatment record indicates that the veteran had 
complaints of a pain radiating down the right leg.  The 
assessment was lumbosacral muscle strain.  The April 2001 VA 
examination report indicates that examination of the surgical 
site in the perineum region was normal.  There was no obvious 
surgical site.  Examination of the musculoskeletal system 
revealed discomfort in the right lower extremity.  There was 
discomfort with flexion of the right hip and knee.  The 
diagnosis was chronic right lower extremity pain and history 
of surgical tumor removal in the perineal region.  There was 
no diagnosis of a right lower extremity disorder or a lumbar 
spine disorder.  The current medical evidence indicates that 
the veteran has discomfort and pain in the right lower 
extremity; however, there is no identifiable disability of 
the right lower extremity.  The veteran himself is not 
competent to render a medical diagnosis.  See Espiritu, 
supra.   

The veteran also contends that he has a liver disorder.  The 
medical evidence of record shows that the veteran does not 
currently have a liver disorder.  A November 1992 VA 
treatment record from the internal medicine clinic indicates 
that the veteran had a history of alcohol abuse, increased 
liver function tests, and chronic carrier of hepatitis B 
surface antigen.  The assessment was increased liver function 
tests in the past with liver function tests presently within 
normal limits.  The physician stated that the veteran was a 
chronic carrier of the hepatitis B surface antigen in the 
past but this was not now detectable.  It was noted that all 
labs were within normal limits.  The medical evidence dated 
from 1992 to present do not reflect findings or diagnosis of 
a liver disorder.  The October 1997 VA examination revealed 
no hepatosplenomegaly.  A liver disorder was not detected 
upon VA examination in April 2001.  

There is no medical evidence that the veteran currently has 
hypertension.  The April 2001 VA examination report indicates 
that the veteran's blood pressure reading was 124/78.  Under 
the Rating Schedule, hypertension is diastolic blood pressure 
reading predominantly 90 mm. or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, hypertensive vascular disease.  
Hypertension was not diagnosed upon VA examination in April 
2001.  

The Board has evaluated the veteran's nonservice-connected 
disabilities for the purpose of determining entitlement to a 
nonservice-connected pension.  Upon evaluation, the Board 
finds that the veteran has gout of the right ankle which is 
10 percent disabling; gout of the right foot which is 10 
percent disabling; degenerative joint disease of the cervical 
spine which is 10 percent disabling; and a skin disorder 
which is zero percent disabling.  Therefore, the Board finds 
that the veteran's disabilities are a combined 30 percent 
disabling.  38 C.F.R. § 4.25, Table I (2001).

Thus the veteran does not have a total (100 percent) 
schedular rating.  He also does not have a permanent total 
disability as listed in 38 C.F.R. § 4.15 (2001).  The 
"average person" standard of 38 U.S.C.A. § 1502(a)(1) (West 
1991) is therefore not met.

The Board finds that the veteran's nonservice-connected 
disability ratings do not combine to meet the percentage 
criteria found in 38 C.F.R. § 4.16(a) because he does not 
have a single disability which is 40 percent disabling with 
additional disability to combine to 70 percent disabling.  

In making these determination, the Board has afforded the 
veteran every possible reasonable benefit of the doubt, as it 
is required to do.  38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3.  Assuming, without deciding, that 
each of the veteran's nonservice-connected disabilities is 
permanent in accordance with 38 C.F.R. § 4.17, the veteran's 
disabilities are objectively determined not to be 
representative of a total, 100 percent schedular rating, 
given that they combine only to 30 percent, in accordance 
with 38 C.F.R. § 4.25.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability rating is not warranted.

The Board has also considered whether the evidence of record 
establishes that the veteran is unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, such that his claim could be referred for the 
authorization of a permanent and total disability rating for 
pension purposes on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(2). 

The evidence shows that the veteran was born in January 1955, 
and thus is 47 years old.  He completed a high school 
education.  He has work experience as a painter and an auto 
mechanic.  The veteran reported that he was a painter by 
trade and he had owned his own painting business.  He 
contends that he was unable to work any longer due to the 
gout of the right ankle and foot and due to a right lower 
extremity disorder.  

The Board finds, upon evaluation of the veteran's 
disabilities, age, occupational background and other related 
factors that the evidence does not show that the veteran is 
unable to secure or follow a substantially gainful 
occupation.

As discussed above, the evidence shows that the veteran has 
gout of the right ankle and foot, mild degenerative joint 
disease of the cervical spine, and a skin disorder which 
combine to produce a 30 percent disability.  There is no 
medical opinion of record that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his disabilities.  As discussed above, the gout of the 
right ankle and foot caused pain during flare-ups; the pain 
was not constant.  Furthermore, the VA treatment records show 
that the pain was controlled by Indocin.  Although the 
veteran asserts that he had a right lower extremity disorder 
which causes numbness and pain, a right lower extremity 
disorder was not diagnosed upon VA examination in 1997 or 
2001.  The VA treatment records do not show that the veteran 
had or has a right lower extremity disorder which is so 
incapacitating that it would cause unemployability.  The 
April 2001 VA examination report indicates that examination 
of the lower extremities revealed that the veteran had 
discomfort in the right lower extremity.  There is no medical 
evidence of loss of use of the right lower extremity.  

In various statements, the veteran asserts that he stopped 
working in 1978 and 1989.  In a June 1997 application for 
pension benefits, the veteran claimed that he stopped working 
as a painter in 1989.  In a February 1998 statement, the 
veteran stated that he was unable to work due to his gout.  
He stated that he had been unable to work full-time for 18 
years.  At the April 2001 VA examination, the veteran 
asserted that he had been unable to work as a painter since 
1978 due to shooting pains down his right leg.  

While the veteran claims that he has been unemployed since 
1978 or 1989, that fact alone does not establish that the 
veteran is, in fact, unemployable.  Furthermore, the Board 
finds that the veteran has little credibility.  His 
statements are inconsistent and appear to be self-serving. 
There is evidence of malingering.  The April 2001 VA 
psychiatric examination report indicates that the veteran was 
malingering and was misrepresenting his difficulties.  

There is evidence of record which shows that the veteran has 
been working since 1978 and 1989.  VA treatment records show 
that the veteran has been working since 1978 and 1989.  An 
October 1995 VA treatment record indicates that the veteran 
reported that he was working as an auto mechanic.  He was 
treated for a thumb injury.  An April 1997 VA treatment 
record indicates that the veteran reported that he had been 
working on a ladder as a painter and he experienced pain in 
his leg.  The veteran was treated for gout.  At the hearing 
before the Board, the veteran's stepson, who took over the 
veteran's painting business, stated that the veteran was able 
to help with paperwork and bidding.  (Tr. 32-33).  

The Board finds that the medical evidence shows that the 
veteran's gout of the right ankle and foot cause some 
physical restrictions, especially during flare-ups.  The 
Board also recognizes that painting requires physical 
exertion.  However, the evidence of record does show that the 
veteran's physical disabilities cause minimal impairment and 
the veteran has been working as a painter despite the gout.  
The evidence also shows that he is able to perform sedentary 
work such as paperwork and bidding.  The veteran himself 
concedes that he is able to work on at least an occasional 
basis.  

The evidence does not otherwise demonstrate that the veteran 
is unemployable due to any single disability or combination 
of disabilities.  Moreover, the record does not present any 
other unusual factors that might serve as a predicate for a 
finding of unemployability.  For example, he has not been 
shown to require frequent hospitalization or an inordinate 
(if any) quantity of medication for any of his disabilities.  
The record shows that the veteran takes Indocin for gout 
during the flare-ups and the medication helps reduce the 
pain.  Thus, the Board is not persuaded, on the present 
record, that the veteran's disabilities are so incapacitating 
as to preclude the performance of substantially gainful 
employment, given his age, education, and occupational 
background.

Lastly, the Board notes that there is evidence that the 
veteran has a history of alcohol and marijuana dependence.  
The Board notes that the veteran's substance abuse and 
dependency are the result of his own willful misconduct, and 
therefore are not ratable or considered for pension purposes.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.301(c)(2)-(3) (2001).

Therefore, the Board finds that the veteran's disabilities do 
not preclude his securing or following a substantially 
gainful occupation and thus referral for consideration of 
entitlement to a nonservice-connected pension pursuant to 38 
C.F.R. § 3.321(b)(2) is not warranted.

For all the foregoing reasons, the Board finds that the 
criteria for a permanent and total disability rating for 
pension purposes are not met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1991).
 


ORDER

Service connection for gout of the right foot and ankle is 
denied.    

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

